DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments and Remarks filed on 04/25/22. Claims 1-3, 5-8 and 11-19 have been amended, claim 20 has been cancelled and no new claims have been added. Accordingly, claims 1-19 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 11, 14, 16-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlton et al (US 20060134186). 


Carlton et al teach oxygenating agents for the novel purpose of treating microbial infections. The increase in tissue pO2 produced thereby can enhance the efficacy of the body's own antimicrobial defenses (including tissue repair), while also improving the efficacy of adjunctive agents that may be co-administered, such as antimicrobial agents, antioxidants, cytokine modulators, endotoxin antagonists and growth factors. The oxygenating agents can be administered systemically, regionally, or topically (see abstract).
Carlton et al disclose that the said method is preferably practiced by co-administering an antimicrobial agent known to kill or attenuate the microbe of interest (e.g., a bacterium, virus, etc), in combination with at least one oxygenating agent. If the antimicrobial agent and oxygenating agent are co-administered for synergy, they can either be administered together in the same pharmaceutical preparation, or separately in time and in space (see [0020]). 
Carlton et al disclose that the oxygen-carrying agents include perfluorocarbons; aqueous oxygen, etc, (see [0027]). Perfluorocarbons ("PFCs") have a high oxygen-carrying capacity relative to plasma and whole blood. Examples of PFCs include perfluorodecalin, PERFLUBRONTM, etc, (see [0039]).  
It is contemplated that antioxidants such as superoxide dysmutase ("SOD"), and other synergizing agents can also be co-administered with the said oxygenating agents, in order to protect against any free radicals that might be engendered by (i) the respiratory oxidative stress created by certain infections such as the influenza virus, as well as by (ii) the said oxygenating agents (see [0022]). 
Examples of formulations for delivery include aerosols, and for inhalation delivery to the lungs. The said oxygenating agents can be administered to the various internal mucosal surfaces, for example in infections of the epiglottis, the bronchi, the lungs, etc, (See [0063] and [0066]).
Carlton et al further disclose other synergizing agents can be co-administered with the said oxygenating agents including an agent to counter the actions of various pro-inflammatory agents such as cytokines, (See [0073]-[0076]). 
Examples of antimicrobial agents that can be co-administered with the oxygenating agents include antiviral agents (see [0099]). Antiviral agents include ribavirin (see [0102]). 

While Carlton et al do not exemplify a formulation comprising ribavirin and perfoubron and superoxide dismutase, they clear teach one of ordinary skill in the art to do so. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed the teachings of Carlton et al in to prepare a composition comprising perflubron emulsion, superoxide dismutase and ribavirin in an  aerosol form for effective treatment of infections such as viral infections like influenza.  Carlton et al teach that combination of anti-viral agents and oxygen-carrying agents such as perfluorocarbons is advantageous and increases antimicrobial effect of the treatment. Carlton et al also tea that addition of antioxidants such as SOD to oxygenating agents is advantageous and improves stability by reducing or eliminating free radical formation. As such one of ordinary skill in the art would have been motivated to have added an oxygen-carrying (or oxygenating agent) and an antioxidant to the antiviral formulations for their added and synergistic benefits. 

Claims 1-5, 7-9, 11-12, 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilbert et al, (MegaRibavirin aerosol for the treatment of influenza A virus infections in mice, Antiviral Research 78 (2008) (Published February 2008)) in view of Carlton et al (US 20060134186). 

Gilbert et al teach an aerosol containing ribavirin for treating influenza A and B. It is disclosed that to make ribavirin aerosol treatment a quicker process and limited to once or twice daily treatments, a Megaribavirin formulation (100 mg ribavirin/ml) was developed that when used with Aerotech II nebulizer was effective in preventing death in a lethal influenza A virus mouse model. Two treatments comprising of a single daily 30 minute administered on days 1-4 or a twice a day dose administered for two days shoed greater than 90% survival rate (see abstract). 
The said aerosol treatment included 1g (1000 mg) of ribavirin diluted in 10 mL of sterile water for injection to make a 100 mg/mL dose of the formulation which is nebulized by patients (See page 224, 2.4). 
 In Table 1, Gilbert et al show a comparison of ribavirin pulmonary deposition calculations between humans and mice using different nebulizers and concentrations. 
Gilbert et al also disclose that combination of ribavirin with other antiviral agents such as oseltamivir or zanamivir is advantageous in treating influenza A (see Discussion on page 226). It is further disclosed that ribavirin aerosol treatment delivers ribavirin to the lungs, blood and brain and other organs (see page 227).  
Gilbert et al lack specific disclosure on use of perfluobron emulsion or superoxide dismutase. However, the said deficiencies are cured by Carlton et al. 

Carlton et al teach oxygenating agents for the novel purpose of treating microbial infections. The increase in tissue pO2 produced thereby can enhance the efficacy of the body's own antimicrobial defenses (including tissue repair), while also improving the efficacy of adjunctive agents that may be co-administered, such as antimicrobial agents, antioxidants, cytokine modulators, endotoxin antagonists and growth factors. The oxygenating agents can be administered systemically, regionally, or topically (see abstract).
Carlton et al disclose that the said method is preferably practiced by co-administering an antimicrobial agent known to kill or attenuate the microbe of interest (e.g., a bacterium, fungus, yeast, parasite, virus, or any other microorganism causing an infection), in combination with at least one oxygenating agent. If the antimicrobial agent and oxygenating agent are co-administered for synergy, they can either be administered together in the same pharmaceutical preparation, or separately in time and in space (see [0020]). 
Carlton et al disclose that the oxygen-carrying agents include perfluorocarbons; aqueous oxygen, etc, which can dissolve and then transport it while in the bloodstream to, and eventually release it into one or more sites, including the target site in need thereof (see [0027]). Perfluorocarbons ("PFCs") have a high oxygen-carrying capacity relative to plasma and whole blood. Examples of PFCs include perfluorodecalin, PERFLUBRONTM, etc, (see [0039]).  
It is contemplated that antioxidants such as superoxide dysmutase ("SOD"),  and other synergizing agents can also be co-administered with the said oxygenating agents, in order to protect against any free radicals that might be engendered by (i) the respiratory oxidative stress created by certain infections such as the influenza virus, as well as by (ii) the said oxygenating agents (see [0022]). 
Examples of formulations for delivery include aerosols, e.g. for sprays that reach the nasal passages and/or the inuses, and for inhalation delivery to the lungs. The said oxygenating agents can be administered to the various internal mucosal surfaces, for example in infections of the epiglottis, the bronchi, the lungs, etc, (See [0063] and [0066]).
Carlton et al further disclose other synergizing agents can be co-administered with the said oxygenating agents including an agent to counter the actions of various pro-inflammatory agents such as cytokines, (See [0073]-[0076]). 
Examples of antimicrobial agents that can be co-administered with the oxygenating agents include antiviral agents (see [0099]). Antiviral agents include ribavirin (see [0102]). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the teachings of Carlton et al in the aerosol formulations comprising ribavirin for treatment of influenza virus infections, because Carlton et al teach that combination of anti-viral agents and oxygen-carrying agents such as perfluorocarbons is advantageous and increases antimicrobial effect of the treatment. 
It is also disclosed by Carlton et al that addition of antioxidants such as SOD to oxygenating agents is advantageous and improves stability by reducing or eliminating free radical formation. As such one of ordinary skill in the art would have been motivated to have added an oxygen-carrying (or oxygenating agent) and an antioxidant to the antiviral formulations for their added and synergistic benefits. 
         It has been held that “[w]hen an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent application claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. Consistent with this reasoning, it would have been obvious to have added the oxygenating agent and antioxidants to the antiviral formulations, all from within the prior art disclosures, to arrive at a product / process “yielding no more than one would expect from such an arrangement”. 

Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Batycky et al (US 2012007047 with a provisional filed on 03/26/2009) in view of Carlton et al (US 20060134186) and Gilbert et al, (MegaRibavirin aerosol for the treatment of influenza A virus infections in mice, Antiviral Research 78 (2008) (Published February 2008)). 

	Batycky et al teach pharmaceutical compositions that contain a calcium salt as an active ingredient and another anti-influenza agent, in particular an influenza neuraminidase inhibitor, such as zanamivir and methods for treating or preventing influenza virus infection (See abstract and [0007]-[0009]).
	The said formulation can contain a suitable antiviral agent, such as oseltamivir, zanamavir, ribavirin, etc (See [0070]).
	The said formulations contain a suitable mucoactive or mucolytic agents such as N-acetylcysteine (See [0066]). 
Batycky et al prepare a test formulation by dissolving 1.7 g of calcium chloride dihydrate in isotonic saline (0.9% NaCl. A stock solution of zanamivir was made by dissolving 5 mg zanamivir in sterile phosphate buffered saline and adding 10 mM stock solution of oseltamivir. A 10 mM stock solution of ribavirin was made by dissolving 12.2 mg of ribavirin dry powder in 5 mL sterile PBS (See [0236]-[0242]).  The formulations are prepared for nebulization (See at least [0211] and [0301]). 
Batycky et al lack specific disclosure on use of perfluobron emulsion or superoxide dismutase. However, the said deficiencies are cured by Carlton et al. Batycky et al also does not expressly disclose the combination of antiviral agents. This is disclosed by Gilbert et al. 

Carlton et al and Gilbert et al’s teaching are delineated above and incorporated herein. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the teachings of Carlton et al and Gilbert et al in the aerosol formulations comprising ribavirin for treatment of influenza virus infections od Batycky et al with a reasonable expectation of success. It would have been obvious to do so because Carlton et al teach that combination of anti-viral agents and oxygen-carrying agents such as perfluorocarbons is advantageous and increases antimicrobial effect of the treatment. 
It is also disclosed by Carlton et al that addition of antioxidants such as SOD to oxygenating agents is advantageous and improves stability be reducing or eliminating free radical formation. As such one of ordinary skill in the art would have been motivated to have added an oxygen-carrying (or oxygenating agent) and an antioxidant to the antiviral formulations of Batycky et al for their added and synergistic benefits.
One of ordinary skill in the art having possession of both Batycky et al and Gilbert et al’s disclosure would have determined that a formulation comprising a combination of antiviral agents would be more effective in treating influenza. 
         It has been held that “[w]hen an application simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent application claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. Consistent with this reasoning, it would have been obvious to have added the oxygenating agent and antioxidants to the antimicrobial formulations, all from within the prior art disclosures, to arrive at a product / process “yielding no more than one would expect from such an arrangement”. 
The references do not teach the exact concentration ranges as claimed, however they provide sufficient teaching to one ordinary skill in the art to optimize the ranges as desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilbert et al, (MegaRibavirin aerosol for the treatment of influenza A virus infections in mice, Antiviral Research 78 (2008) (Published February 2008)) in view of Kandler et al (Dose response to aerosolized perflubron in a neonatal swine model of lung injury, (2004)) and Cochrane (US 20050070477). 

	Gilbert et al’s teaching are delineated above and incorporated herein. Gilbert et al lack specific disclosure on use of perfluobron, SOD and N-acetylcysteine. However, these are known in the art as shown by Kandler et al and Cochrane. 

	Kandler et al teach aerosolized perflurocarbons (PFC) which improve gas exchange, lung mechanics and pulmonary artery pressure in a subject in need of treatment. The said dose-response effect to aerosolized perfluorooctylbromide (PFOB; perflubron, LiquiVent, Alliance Pharmaceutical Corp.) in surfactant-depleted piglets is studied. After induction of lung injury by saline lavage, 25 newborn piglets were randomly assigned to receive 0, 1.25, 2.5, 5.0, or 7.5 mL/kg aerosolized PFOB per hour. A 2-h therapy period was followed by a 3-h observation period. In all animals, respiratory support was performed with intermittent mandatory ventilation. After aerosol treatment and 3 h of observation, arterial oxygen pressure was similarly improved in the 2.5-, 5.0-, and 7.5-mL·kg−1·h−1 aerosol-PFOB groups and higher compared with the 1.25-mL·kg−1·h−1 aerosol-PFOB and the control groups (See abstract).  
          Kandler et al conclude that a dose-response relationship was seen with aerosolized PFOB for gas exchange and lung mechanics. An aerosol dose between 2.5 and 5 mL/kg could be considered as appropriate in neonatal surfactant-depleted piglets. A sustained benefit of treatment with aerosolized PFOB was seen for hours after the end of PFOB application (See page 196, Summary).

	Cochrane teach compositions and methods for treating pulmonary conditions and for reducing the negative effects of pulmonary inflammation (See abstract). 
It is disclosed that biological marker(s) of oxidation can be monitored including, for example, total antioxidant status, superoxide dismutase (SOD), etc (See [0096]). 
To reduce the effects of oxidation upon pulmonary tissues, anti-oxidants can be incorporated into the said compositions and methods, including N-acetylcysteine (See [0097]). 
It is further disclosed that other compounds can be included in the said compositions, including those compatible with or suitable for treating pulmonary conditions. Agents that can be co-administered include anti-virals, mucolytics, etc,. Suitable mucolytics, include N-acetylcysteine and antiviral agents include ribavirin, (See [0099]).
It is disclosed that inflammation is a pervasive symptom that accompanies respiratory diseases and occurs in response to local trauma, bacterial infection, viral infection, allergic and immunogenic reactions, and the like (See [0169]). 
Cochrane also disclose that the protease inhibitors, lipase inhibitors and anti-oxidants can be administered by any available route, including pulmonary, intravenous, inhalation, such as nebulizers, etc, (See [0098] and [0260]-[0261]). 
 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the teachings of Kandler et al and Cochrane in the method and aerosol formulations comprising ribavirin of Gilbert et al for treatment of influenza virus infections with a reasonable expectation of success. It would have been obvious to do so because Kandler et al teach the benefits of treating a patient with oxygen-carrying agents such as perfluorocarbons including perflubron. Cochrane also teach that formulations for treating pulmonary conditions such as viral infections would benefit from containing antioxidants such as superoxide dismutase, mucolytics such as N-acetylcysteine and antiviral agents including ribavirin. 
 It would have been obvious to incorporate the oxygen-carrying agents of Kandler because by improving gas exchange and lung mechanics, the treatment of infections by ribavirin will improve and as such the combination would be advantageous for the treatment. Cochrane also teach the advantages of adding the components as claimed. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-24 of copending Application No. 17/231,735 (US 20210228485) (reference application) as evidenced by Manzanares-Meza et al (SARS-CoV-2 and influenza: a comparative overview and treatment implications). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims as evidenced by Manzanares-Meza et al.
Specifically, the examined claims are drawn to a method of treating a patient with influenza comprising delivering to the patient ribavirin and perflubron via nebulization, and to compositions comprising the two components and N-acetylcysteine. 
The reference claims are drawn to a method of treating a SARS-CoV-2 lung infection in a patient in need thereof comprising administering to a lung of said patient by inhalation a liquid aerosol composition comprising >50% (w/w) water and <50% (w/w) ribavirin, wherein said liquid aerosol is delivered to the lung with a nebulizer. The compositions also include perflubron and N-acetylcysteine. 
The difference is that the examined claims are drawn to treating a patient with influenza while the reference claims are drawn to treating a SARS-CoV-2 lung infection. Both methods include delivery of ribavirin to the patient via nebulization. 
As such both claim sets are to treating a respiratory infection by administration of ribavirin via nebulization and wherein perflubron improves the outcome of the method. 
Also, as evidenced by Manzanares-Meza et al, there are similarities between influenza and SARS-CoV-2, such as in both disease RNA viruses cause coronavirus disease-19 and influenza. Both viruses infect the respiratory tract, show similar symptoms, and use surface proteins to infect the host. Both viruses depend on a viral RNA polymerase to express their proteins. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knight et al (4,649,911). 
Knight et al teach aerosol generation for treatment of respiratory diseases. It is disclosed that a small particle aerosol generator or nebulizer is useful in treating influenza virus infections in humans by inhalation of ribavirin, amantadine, rimantidine or mixtures thereof, in amounts or concentrations to be effective for treating influenza which the human can tolerate and which are safe for humans (see col. 3, lines 1-27 and 56-68). 
Response to Arguments
Applicant's arguments filed 04/25/22 have been fully considered but they are not persuasive. 
Applicant’s first argument is that “Carlton fails to disclose ribavirin at all, let alone as an effective antiviral that can be combined with an oxygenator. Furthermore, Carlton fails to disclose any combination of perflubron with any antimicrobial. Carlton merely presents a laundry list of scores of microbes, scores of antivirals, antifungals, antiparasitics, antibacterials, etc., and scores of oxygen-carrying agents, all without any guidance to how one of ordinary skill in the art can match up any specific microbe with a specific antimicrobial and a specific oxygen-carrying agent” (See remarks, page 12).
The above argument is not persuasive. The rejection is based on the teachings of Gilbert et al in view of Carlton. Gilbert et al teach effective treating of influenza infections in a patient by nebulized composition comprising ribavirin at about 100 mg/ml dose. Carlton teach that co-administering an oxygenating agent such as perflubron and an antimicrobial agent including ribavirin provides for a synergistic effect as the oxygenating agent is itself an antimicrobial agent. As such one of ordinary skill in the art would be more than motivated to incorporate the oxygenating agent of Carlton in the nebulized composition of Gilbert et al comprising ribavirin to enhance the effect of ribavirin in treating influenza.  
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Also, with regard to the argument that Carlton teach a “list of scores of microbes, scores of antivirals, antifungals, antiparasitics, antibacterials, etc., and scores of oxygen-carrying agents”, teaching more is not a teaching away. The fact that Carlton identifies other possible antimicrobially active ingredients does not make its teaching of an effective composition comprising one or more antiviral and an oxygenating agent any less obvious. See Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (explaining that a reference’s disclosure of “a multitude of effective combinations does not render any particular formulation less obvious”).
Next argument is that “Moreover, without the advantage of impermissible hindsight upon reading Applicant’s specification, one of ordinary skill in the art could not have possibly selected ribavirin to treat an influenza infection with perflubron as the oxygenating agent, nor could the skilled artisan have any expectation of success in using this triply-specific combination to effectively treat influenza, given the high unpredictability of the art and lack of teaching in the art” (See remarks, page 12).  
The argument is not found persuasive because as the rejections have shown, indeed the person of ordinary skill in the art would have a reasonable expectation of success from the combination because all the limitations are disclosed and it is clearly disclosed that the combination of an oxygenating agent with an antimicrobial agent would have improved the efficacy and provide a synergistic effect. Gilbert et al teach that it is well known in the art to treat influenza with ribavirin, especially nebulized/aerosolized ribavirin. 
Also, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claims 1-19 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616